                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     YEUNG BING KWONG KENNTH,                           CASE NO. 18-cv-07644-YGR
                                   6                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE RE: FAILURE TO
                                   7              vs.                                       SERVE PURSUANT TO FED. R. CIV. PROC.
                                                                                            4(M)
                                   8     YEUNG CHI SHING HOLDING (DELAWARE)
                                         INC., ET AL.,
                                   9
                                                        Defendants.
                                  10

                                  11          TO PLAINTIFF YEUNG BING KWONG KENNTH AND THEIR COUNSEL OF RECORD:

                                  12          You Are Hereby Ordered to Show Cause your complaint should not be dismissed for
Northern District of California
 United States District Court




                                  13   failure to serve the complaint in the above-referenced action within 90 (ninety) days of filing

                                  14   pursuant to Federal Rule of Civil Procedure 4(m). A hearing on this Order to Show Cause will be

                                  15   held on Friday, April 12, 2019, on the Court’s 9:01 a.m. Calendar, in Courtroom 1 of the Federal
                                       Courthouse at 1301 Clay Street in Oakland, California.
                                  16
                                              By no later than Friday, April 5, 2019, plaintiff must file either (1) proof of service(s); or
                                  17
                                       (2) a written response to this Order to Show Cause why their complaint should not be dismissed
                                  18
                                       for failure to comply with the stated rule.
                                  19
                                              The Court hereby VACATES the Case Management Conference scheduled for Monday,
                                  20
                                       April 1, 2019.1
                                  21
                                              IT IS SO ORDERED.
                                  22
                                       Dated: March 29, 2019
                                  23                                                            YVONNE GONZALEZ ROGERS
                                                                                           UNITED STATES DISTRICT COURT JUDGE
                                  24

                                  25

                                  26

                                  27          1
                                                The Court also notes that plaintiff has failed to file a case management conference
                                  28   statement due on March 25, 2019 and could be sanctioned on that basis as well. Counsel is
                                       warned to heed the Court’s local rules.
